Name: Commission Regulation (EEC) No 1090/80 of 2 May 1980 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 80 Official Journal of the European Communities No L 114/ 15 COMMISSION REGULATION (EEC) No 1090/80 of 2 May 1980 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman . HAS ADOPTED THIS REGULATION : Article 1 1 . From 5 to 30 May 1980 applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 1092/80 . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto . 2 . If the period of storage is extended or curtailed the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 6 and 7 of the said Annex . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid for a limited period of time ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3 ) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas the period of storage can in parti ­ cular be curtailed as a result of circumstances consti ­ tuting force majeure, as provided for in Article 9 of Commission Regulation (EEC) No 1092/80 of 2 May 1980 laying down detailed rules for granting private storage aid for pigmeat (4 ) ; whereas, therefore , provi ­ sions should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Article 2 The minimum quantities per contract and per product shall be as follows : (a) 50 tonnes for carcases and half carcases ; (b) 20 tonnes for hams, shoulders , loins and bellies (streaky). Article 3 Placing of the products in storage shall be completed within 24 days following conclusion of the contract . The security shall be 30 % of the amounts of aid set out in the Annex.Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; ( ¢) OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . (J ) OJ No L 282, 1. 11 . 1975, p. 19 . (4 ) See page 22 of this Official Journal . Article 4 This Regulation shall enter into force on 5 May 1980 . No L 114/ 16 Official Journal of the European Communities 3 . 5 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1980 . For the Commission Finn GUNDELACH Vice-President 3 . 5 . 80 Official Journal of the European Communities No L 114/ 17 ANNEX (in ECU/tonnt) CCT heading No Products in respect of which aid is granted Amount of the aid for a period of storage of Amount 4 months 5 months 6 months Supplement per month Deduction per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps , neck , flare fat, kidneys, forefeet, tail , precrural flankl and spinal cord , fresh or chilled 240 264 288 24 0-80 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 280 310 340 30 10 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 280 310 340 30 10 ex 02.01 A III a) 4 Unboned loins, fresh or chilled 280 310 340 30 10 ex 02.01 A III a) 5 Bellies (steaky) with or without rind and ribs , fresh or l I chilled 140 160 180 20 0-67 NB : 1 . The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides , i.e. without the head, chaps , neck, feet, tail , flare fat, kidneys, tenderloin , bone blade, sternum, vertebral column , pelvic bone and diaphragm . 2 . Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in thickness , includes the rind .